Case 3:20-cv-00565-GPC-DEB Document 40 Filed 09/02/20 PageID.276 Page 1 of 2



   1
   2
   3
   4
   5
   6
   7
   8
   9
                            UNITED STATES DISTRICT COURT
  10
                         SOUTHERN DISTRICT OF CALIFORNIA
  11
       In re AnaptysBio, Inc. Securities      Case No. 3:20-cv-00565-GPC-MDD
  12   Litigation
                                              ORDER GRANTING JOINT
  13                                          MOTION REGARDING TIMING
                                              OF FILING CONSOLIDATED
  14                                          AMENDED COMPLAINT AND
                                              RESPONSES
  15
                                              CLASS ACTION
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

        CASE NO. 3:20-cv-00565-GPC-MDD
Case 3:20-cv-00565-GPC-DEB Document 40 Filed 09/02/20 PageID.277 Page 2 of 2



   1        For good cause shown, the Court hereby GRANTS the Joint Motion
   2 Regarding Timing of Filing Consolidated Amended Complaint and Responses, and
   3 ORDERS as follows:
   4            1. Lead Plaintiff shall file a consolidated amended complaint no later than
   5               September 30, 2020;
   6            2. Defendants’ motion to dismiss the amended complaint, and all
   7               supporting papers, shall be filed and served on or before November 24,
   8               2020;
   9            3. Lead Plaintiff’s opposition to Defendants’ motion to dismiss the
  10               amended complaint, and all supporting papers, shall be filed and served
  11               on or before January 22, 2021;
  12            4. Defendants’ reply in support of its motion to dismiss the amended
  13               complaint, and all supporting papers, shall be filed and served on or
  14               before February 22, 2021;
  15            5. Prior to the filing of Defendants’ motion to dismiss, the parties shall
  16               confer on a mutually agreeable hearing date (subject to the Court’s
  17               availability).
  18            IT IS SO ORDERED.
  19
  20 Dated: September 2, 2020
  21
  22
  23
  24
  25
  26
  27
  28

        CASE NO. 3:20-cv-00565-GPC-MDD                                                   2
